FILED
CHARLOTTE, NC

IN THE UNITED STATES DISTRICT COURT MAR 25 2013

FOR THE WESTERN DISTRICT OF NORTH CAROLIN@g, pistRicT COURT
WESTERN DISTRICT OF NC

IN THE MATTER OF THE SEIZURE OF ) CASENO. 3°19M3 10a
$979,128.63 in funds in Wells Fargo Account
0809, such account held in the name of North
Carolina Growth and Prosperity Alliance Inc.;
and

MOTION TO SEAL

$475,629.82 in funds in Wells Fargo Account
0817, such account held in the name of North
Carolina Growth and Prosperity Committee
Inc.

Nee Smee” Nome” nee” Scere mee” See nee ee” eee” Nome” Smart aera mere Sree

 

NOW COMES the United States of America, by and through R. Andrew Murray, United
States Attorney for the Western District of North Carolina, who requests that this Court order the
Seizure Warrant Applications, Affidavit and attached Indictment, this Motion, and any order
issued pursuant to this Motion sealed immediately in order to protect the secrecy of the on-going
nature of the investigation in this matter, and that same remain sealed until further order of this
Court. _

Respectfully submitted, this, the? day of March, 2019.

R. ANDREW MURRAY
UNITED STATES ATTORNEY

Ss 2

~s/Benjamin Bain-Creed
Florida Bar # 21436
Assistant United States Attorney
Suite 1650, Carillon Building
227 West Trade Street
Charlotte, North Carolina 28202
Telephone: (704) 344-6222
Fax: (704) 344-6629
E-mail: benjamin.bain-creed@usdoj.gov

Case 3:19-mj-00102-DSC Document1 Filed 03/25/19 Page 1 of 1

 

 

 

 

 

 

 
